FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 9, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 ALVIN PARKER,

       Plaintiff - Appellant,

 v.                                                         No. 19-6177
                                                     (D.C. No. 5:19-CV-00398-D)
 JOE ALLBAUGH,                                              (W.D. Okla.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

      Plaintiff Alvin Parker is an Oklahoma state prisoner at the Dick Connor

Correctional Center (“DCCC”). Appearing pro se, Plaintiff filed a 42 U.S.C. § 1983

action against the Director of the Oklahoma Department of Corrections (“ODOC”),

Defendant Joe Allbaugh, for allegedly violating his “First Amendment right of access

to the courts.” Plaintiff alleges Defendant impeded his ability to petition for

certiorari in an earlier 28 U.S.C. § 2241 habeas action. The district court dismissed



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the action and Plaintiff timely appealed. We exercise jurisdiction under 28 U.S.C.

§ 1291 and affirm. 1

                                            I.

      Plaintiff is no stranger to the United States Supreme Court. In the past,

Plaintiff often sought relief from the United States Supreme Court—so much so that

the Court found his litigation tactics abusive. To prevent Plaintiff from engaging in

more abusive filing, the Court, in Parker v. Oklahoma, 540 U.S. 978 (2003), issued

an Order (“2003 Order”) directing the Clerk to reject Plaintiff’s future petitions in

noncriminal matters unless he paid the Court’s Rule 38 docketing fee and complied

with its Rule 33 formatting requirements.

      The events underlying this appeal occurred when Plaintiff tried to petition for

a writ of certiorari (“Petition”) with the Supreme Court seeking review of this

Court’s decision in Parker v. Allbaugh, Case No. 18-5115. Normally, because

Plaintiff is indigent and incarcerated, the Supreme Court would have allowed him to

file a single petition, without prepaying a filing fee. But because the Court had

adjudged him an abusive litigant, Plaintiff cannot seek relief from the Supreme Court

in noncriminal matters without paying a docketing fee and complying with Supreme

Court Rule 33.1, which requires, among other things, that he submit his brief in

bound format along with forty copies.



      1
       We grant Plaintiff’s motion to proceed in forma pauperis on appeal but
remind him of his obligation under 28 U.S.C. § 1915(b)(1)–(2) to keep making partial
payments until he has paid his filing fee in full.
                                            2
      In pursuing a writ of certiorari, Plaintiff first asked the DCCC to produce his

briefs in bound format. But the DCCC was unable to produce Plaintiff’s petition in

booklet form, so he sought permission from the Supreme Court to file his petition

without booklets. Plaintiff also asked the prison librarian to inform the Supreme

Court that the prison could not produce his petition in booklet form—which she did.

Despite these efforts, the Supreme Court required Plaintiff to comply with Rules 33

and 38.

       Plaintiff submitted a grievance to the DCCC Warden stating that he had

requested the law library contact the Supreme Court about his inability to comply

with the 2003 Order and had not received copies of any correspondence proving that

it had done so. In his grievance, Plaintiff also requested that ODOC advance him

funds to pay a third-party vendor who could prepare his Petition in a booklet format.

The Warden responded that DCCC staff had spoken with the U.S. Supreme Court

Clerk’s Office and referred Plaintiff to the resources in the law library explaining

how to file a petition for certiorari in non-booklet format. Later that month, the

Supreme Court notified Plaintiff by mail it would not waive the Rule 33.1 filing

requirements.

      Plaintiff appealed the Warden’s grievance response and, again, requested that

ODOC advance him funds to pay a third-party vendor to prepare his Petition in a

booklet format. The administrative reviewing authority denied his appeal. The

ninety-day period allowed by the Supreme Court for seeking a writ of certiorari

expired without Plaintiff submitting his brief.

                                           3
      Having lost his right to seek certiorari review, Plaintiff then filed a complaint

in the district court alleging Defendant violated his “First Amendment right of access

to the courts.” Plaintiff alleged Defendant knew, from Plaintiff’s grievance appeal,

that the DCCC law library was inadequate and failed to cure this inadequacy by

advancing Plaintiff funds to have a third party bind his briefs. Defendant moved to

dismiss and the magistrate judge recommended the motion be granted because:

(1) Plaintiff’s complaint did not show Defendant personally participated in the

underlying First Amendment Claim; and (2) Defendant was entitled to qualified

immunity.

      The district court accepted the magistrate judge’s recommendations over

Plaintiff’s objections. It dismissed Plaintiff’s official-capacity action without

prejudice and his individual-capacity action with prejudice. This timely appeal

regarding the individual-capacity action followed.

                                           II.

      A district court may grant a motion to dismiss when the plaintiff fails “to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a

motion to dismiss, a complaint must present factual allegations that “raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A cause of action should be dismissed “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Id. at 558.

      We review de novo the district court’s grant of a motion to dismiss pursuant to

Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Teigen v. Renfrow, 511 F.3d

                                            4
1072, 1078 (10th Cir. 2007). Because Plaintiff proceeds pro se, “we construe his

pleadings liberally.” Ledbetter v. City of Topeka, Kan., 318 F.3d 1183, 1187 (10th

Cir. 2003). But this “does not relieve the plaintiff of the burden of alleging sufficient

facts on which a recognized legal claim be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

                                           III.

      “Individual liability under § 1983 must be based on personal involvement in

the alleged constitutional violation.” 2 Foote v. Spiegel, 118 F.3d 1416, 1423 (10th

Cir. 1997) (citing Grimsley v. MacKay, 93 F.3d 676, 679 (10th Cir. 1996)). “The

‘denial of a grievance, by itself without any connection to the violation of

constitutional rights alleged by plaintiff, does not establish personal participation

under § 1983.’” Stewart v. Beach, 701 F.3d 1322, 1328 (10th Cir. 2012) (quoting

Gallagher v. Shelton, 587 F.3d 163, 1069 (10th Cir. 2009)).

      Before the district court, Plaintiff never alleged facts establishing that

Defendant personally engaged in an activity that led to a constitutional violation

beyond having notice of the alleged violation. Plaintiff contends that his grievance

appeal put Defendant on notice of his alleged constitutional violation and Defendant

refused to change ODOC’s access to courts policy so he could petition for certiorari.

In Plaintiff’s view, although Defendant did not personally deny Plaintiff’s grievance


      2
         Plaintiff’s complaint sought relief against Defendant in both his official and
individual capacity. The district court dismissed his official capacity claim without
prejudice. Plaintiff’s brief does not present argument for reversal of the dismissal of
the official capacity claim. As a result, we do not consider it.
                                            5
appeal, Defendant designated the recipient of the appeal to provide an answer and

therefore knew of the alleged constitutional violation. We disagree.

      It is well-settled in this circuit that the denial of a grievance does not

adequately establish personal participation. Stewart, 701 F.3d at 1328. And here,

Defendant was even more removed from any alleged constitutional violations

because, as Plaintiff recognized, Defendant did not personally deny the grievance

appeal. Thus, Plaintiff failed to state a plausible § 1983 claim against Defendant. 3

The district court properly dismissed Plaintiff’s individual action with prejudice.

      AFFIRMED.


                                             Entered for the Court


                                             Joel M. Carson III
                                             Circuit Judge




      3
         Because we affirm the district court on this ground, we need not address its
alternative qualified immunity holding.
                                            6